Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. US 2003/0120376 in view of Nafziger et al. US 5,904,745 and further in view of Sugaya US 2016/0332297

Regarding claim 1, Shibata disclosed a numerical controller (Fig. 8, item 100) that expresses a machine configuration of a control target in a graph (Note: Fig’s 6, 7, 9 and 10 are considered as the claimed graph) form where constituent elements are nodes and that holds the machine configuration (Para. 0047), the numerical controller comprising: 
	A memory; (FIG. 8, a CPU 11, CMOS memory 14) and
CMOS memory 14) wherein the processor executes a program stored in the memory to perform operations comprising: (Para. 0119)
specifying, with an identifier (Fig. 6, item Xw, Yw, Zw), one or more groups of  a the control point and a the coordinate system;  (Para. 0048-0052)
using the control point and the coordinate system so as to determine for which control point and on which coordinate system one or more command values commanded in a program correspond to a coordinate value; (Para. 0048-0050) and 
Shibata is not specific on commanding a move of the control point such that the 
coordinate value of the control point is the command value by using the graph from which expresses the machine configuration where constituent elements are nodes for moving the constituent elements included in the machine configuration of the control target,
However, Nafziger disclose commanding a move of the control point (Referring to FIG. 4C, the illustrated acceleration profile is defined by a plurality of control points, points O, A, B, C, D, X, E, F, G and H for the advance or outward stroke, and points R1, R2, R3, R4 and R5 for the return stroke.) such that the coordinate value of the control point is the command value by using the graph form which expresses the machine configuration where constituent elements are nodes for moving the constituent elements included in the machine configuration of the control target, (Col. 6, Ln 55 to Col. 7, Ln 1-14, Cont. Col. 10, Ln 19-59)     
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the claimed limitation as taught by Nafziger as per Shibata and Sugaya, the motivation being that “Enables operator to observe effects of changes in graphic position of control data points.” 	Shibata and Nafziger do not teach wherein the graph form of the machine configuration 
However, Sugaya teach wherein the graph form of the machine configuration of the control target is a hierarchical tree structure in which the nodes are arranged with respect to a machine zero point in the coordinate system, each of the nodes containing information related to a workpiece or a tool. (Para. 0067, 0071)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the graph form of the machine configuration of the control target represented as a hierarchical tree structure to the device of Shibata as per Sugaya, the motivation being that “The user can easily grasp the structure of the entire robot control data, reach one identical data from different multiple positions in the tree structure, and securely edit the content of the data.”

Regarding claim 2, Shibata disclosed the numerical controller according to claim 1, wherein the processor is further configured to perform operations comprising: 
inserting the control point and the coordinate system into the graph of the machine configuration; 
(See Fig. 9 where the coordination points are inserted at point “p”)
allocating the identifier to the control point and the coordinate system inserted. (Para. 0050, 0063) Note: the allocation portion is gotten form the equation 24 (Xc, Yc, Zc)=(Xa, Ya, Za)+(Vx, Vy, Vz), at every interpolation processing period.
 

 
Regarding claim 4, Shibata disclosed the numerical controller according to claim 2, wherein the processor is further configured to perform an operations of making each of the nodes in the graph of the machine configuration have the control point and the coordinate system as information. (Note: Fig. 10a shows the location “P” as the node with the coordinates (Xc, Yc, Zc) which are considered as the information for the coordinate information).

Regarding claim 5, Shibata disclosed the numerical controller according to claim 1, wherein the graph of the machine configuration can include, as the constituent element, a unit in which a plurality of axes are integrated into one. (Para. 0131) Note: Fig. 10a shows the location “P” coordinates (Xc, Yc, Zc) converges. 
 
Regarding claim 6, Shibata disclosed the numerical controller according to claim 5, wherein a script described by a user is analyzed so as to define the unit, and the defined unit can be included as the constituent element in the graph of the machine configuration. (Para. 0075) Note: it is understood that the script is written and stored in the CMOS memory 14.
 
Regarding claim 7, Shibata disclosed the numerical controller according to claim 1, wherein the coordinate system can be prevented from being affected by a specific node. (Para. 0089, 0096) 
 
Regarding claim 8, Shibata disclosed the numerical controller according to claim 1, wherein the control point can be prevented from being affected by a specific node. (Para. 0089, 0096) Note: it is shown at Fig. 9 control point "P" is shown at different node location with different coordinates
 
Regarding claim 9, Shibata disclosed the numerical controller according to claim 1, wherein an arbitrary address which is allocated to an identifier previously defined for each meaning is used as the command value regardless of an axis name included in the graph of the machine configuration. (Para. 0129)
 
Regarding claim 10, Shibata disclosed the numerical controller according to claim 9, wherein the meaning includes a position of the control point, a posture or the control point and an angle position of a rotary axis for determining the posture. (Para. 0126)
 
Regarding claim 11, Shibata disclosed the numerical controller according to claim 1, wherein the coordinate value of a specific node can be directly specified as the command value. (Para, 0132)

Regarding claim 12 Shibata disclosed the numerical controller according to claim 1, wherein the processor is further configured to perform operations comprising: generates a hypercomplex multidimensional simultaneous equation which determines a first coordinate transformation 
determines solution of the hypercomplex multidimensional simultaneous equation; (Para. 0061, See formulas 18-20) and 
using the solution of the hypercomplex multidimensional simultaneous equation so as to generate a movement pulse used for a movement command. Note: the movement pulse generation potion is identified as the movement command value formed from equation 10 K1=.DELTA.t*F that generates a movement pulse used for movement command.

Regarding claim 13, Shibata disclosed the numerical controller according to claim 12, wherein the processor is further configured to perform an operation of directly specifying the coordinate value of a specific node so as to reduce the number of simultaneous equations. (Para. 0049)
 
Regarding claim 14, Shibata disclosed a non-transitory computer readable recording medium having stored thereon a data structure that expresses a machine configuration of a control target of a numerical controller and that is in a graph form (Fig’s 6, 7 9 and 10 are identify as the graph) where constituent elements are nodes, wherein a control point and a coordinate system are inserted as a node into a graph of the machine configuration, and an identifier (item “P”) is allocated to each of the control point (item “P”) and the coordinate system  
which expresses the machine configuration where constituent elements are nodes for moving the constituent elements included in the machine configuration of the control target, for moving the constituent elements included in the machine configuration of the control target, 
However, Nafziger teach wherein the control point (Referring to FIG. 4C, the illustrated acceleration profile is defined by a plurality of control points, points O, A, B, C, D, X, E, F, G and H for the advance or outward stroke, and points R1, R2, R3, R4 and R5 for the return stroke.) and 
the coordinate system (Fig. 3) is used to determine for which control point and on which coordinate system one or more command values commanded in a program correspond to a coordinate value, (Col. 5, Ln 66 to Col. 6, Ln 1-22)
wherein a move of the control point is commanded such that the coordinate value of the control point is the command value by using the graph form which expresses the machine configuration where constituent elements are nodes for moving the constituent elements included in the machine configuration of the control target, for moving the constituent elements included in the machine configuration of the control target,  (Col. 6, Ln 55 to Col. 7, Ln 1-14, Cont. Col. 10, Ln 19-59)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed limitation as taught by Nafziger as per Shibata and Sugaya, 

Shibata do not disclose wherein the graph form of the machine configuration of the control target is a hierarchical tree structure in which the nodes are arranged with respect to a machine zero point in the coordinate system, each of the nodes containing information related to a workpiece or a tool.
However, Sugaya teach wherein the graph form of the machine configuration of the control target is a hierarchical tree structure in which the nodes are arranged with respect to a machine zero point in the coordinate system, each of the nodes containing information related to a workpiece or a tool. (Para. 0067, 0071)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the graph form of the machine configuration of the control target represented as a hierarchical tree structure to the device of Shibata as per Sugaya, the motivation being that “The user can easily grasp the structure of the entire robot control data, reach one identical data from different multiple positions in the tree structure, and securely edit the content of the data.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846